IN THE SUPREME COURT OF THE STATE OF DELAWARE

RICHARD J. MORGAN,                           §
                                             §   No. 509, 2016
       Defendant Below-                      §
       Appellant,                            §
                                             §
       v.                                    §   Court Below—Superior Court
                                             §   of the State of Delaware
STATE OF DELAWARE,                           §
                                             §   Cr. ID 1003022700
       Plaintiff Below-                      §
       Appellee.                             §

                             Submitted: October 21, 2016
                             Decided:   November 21, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices

                                       ORDER

       This 21st day of November 2016, after careful consideration of the

appellant’s opening brief, the State’s motion to affirm, and the record on

appeal, the Court concludes that the September 20, 2016 order of the

Superior Court dismissing the appellant’s second motion for postconviction

relief should be affirmed. The motion was subject to summary dismissal

because it was the appellant’s second motion for postconviction relief

following his 2011 guilty plea.1

1
  Super. Ct. Crim. R. 61(d)(2) (2016) (emphasis supplied) (providing that a second or
subsequent motion for postconviction relief shall be summarily dismissed unless the
movant was convicted after trial and pleads with particularity a claim that the movant is
actually innocent or a claim that a new rule of constitutional law is retroactively
applicable and renders the conviction invalid).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:

                              /s/ Collins J. Seitz, Jr.
                                     Justice




                              2